Citation Nr: 1222674	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to March 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the United States Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In May 2012, additional evidence was associated with the claims file subsequent to the RO's final consideration of the claim.  Because the evidence is not pertinent to the issue on appeal or is repetitive of evidence already of record, a remand to the RO for a supplemental statement of the case (SOC) is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have current residuals of hepatitis.


CONCLUSION OF LAW

The criteria for service connection for hepatitis residuals are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in August 2007 prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf, other than those that he identified and the RO sought to obtain.  The Veteran has also been afforded VA examinations.  Finally, this claim was previously before the Board in August 2010 and was remanded for additional development.  The RO was directed to contact the Veteran and ask him to identify or provide treatment records of all health care providers that have treated him for hepatitis since May 2009 and provide him with another VA examination.  There has been substantial, if not full, compliance with the Board's remand directives.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service treatment records reveal that the Veteran was diagnosed with acute infectious hepatitis with jaundice and was hospitalized from May 14, 1951, to July 31, 1951.  A March 1954 separation examination was negative for findings of hepatitis.

Post-service VA outpatient treatment records dated since September 2000 reflect a report of a history of infectious hepatitis and a history of prostate cancer in 1995.  Of note is an April 2010 hematology and oncology treatment record that indicates the Veteran has had 'long-standing myelodysplastic syndrome with refractory anemia since approximately 2004.'  The private medical records include a July 2006 finding of 'myelodysplastic syndrome secondary to prostate cancer in 1995.'  There is no diagnosis or treatment for a current hepatitis disability or any hepatitis residuals in either the VA or private medical records.  

A VA evaluation was conducted in October 2007 to determine whether the Veteran currently has hepatitis that is causally related to service.  The examiner diagnosed the Veteran as having a history of infectious hepatitis; however, the examiner concluded that he could not resolve the issue without resorting to speculation.  Due to this inadequate response, the Board remanded the claim in August 2010 so the Veteran could be afforded a new examination.

The Veteran had a VA examination in March 2011.  The examiner reviewed the claims file and conducted a clinical evaluation, which revealed that jaundice was not present.  Examination of the liver was normal, and serum tests showed no hepatitis A, B, or C.  The examiner opined that the Veteran's symptoms were not caused by or the result of hepatitis that he had in service and there are no residuals of his hepatitis.  The rationale was that there were no residuals of hepatitis at three years after service.  The Veteran most likely had hepatitis A, which is a self-limiting viral infection.  He has no antibodies to hepatitis B or C that would have persisted if he had been infected with either hepatitis B or C.  Also, the new liver CT scan was normal with no signs of cirrhosis as if from a lingering infection.  The Veteran's only complaint is afternoon fatigue that can be accounted for by his chronic anemia of myelodysplasia, or his age.

The Board finds that service connection for residuals of hepatitis is not warranted because the preponderance of the competent medical evidence establishes that the Veteran does not have a current disability that manifests as a residual of hepatitis.  In reaching this decision, the Board has relied on the objective medical evidence of record, including the post-service private and VA treatment records that fail to reflect a current hepatitis disability as well as the March 2011 VA opinion that indicates the Veteran's currently reported symptoms are not caused by or the result of hepatitis that he had in service, nor are there any current residuals of his hepatitis.  The VA opinion is considered to probative and persuasive as the physician reviewed the claims file, provided a fully articulated opinion that included a synopsis of the pertinent medical findings, and supported his conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the opinion is supported by the other objective medical evidence of record that do not include any findings of current residuals of hepatitis.

Although the Veteran avers that he has currently has residuals of hepatitis, this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The only evidence of current hepatitis residuals is his own report.  The Board notes that although he is competent to report his in-service history of an acute hepatitis infection and his current symptoms (i.e. fatigue), he is not competent to diagnose current hepatitis, or any residual complications, as this is a complex medical question that even a physician requires laboratory testing to determine, and thus it is not capable of direct lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Simply put, in the absence of proof of present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there are no current residuals of hepatitis, the claim for service connection is denied.  

ORDER

Service connection for residuals of hepatitis is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


